Title: To James Madison from Stephen Moylan, 2 February 1797
From: Moylan, Stephen
To: Madison, James


Sir
Philadelphia February 2nd. 1797
The north wall of your house, in which I live has been built so bad, that every rain penetrates, and in time must give way. I dare say Mrs. Maddison is not unacquainted with this Circumstance, I know her good Mother Mrs. Payne was not. Shall I have the house preserved, by remedying the deffect, or must it remain as it is, I cannot be at the expence of doing it myself, if not allowed me in my rent. At the moment I am writeing, all that side of the house is dripping wet. With great respect I am Sir Your obedient servant
Stephen Moylan
